It is unnecessary to determine whether the course of procedure in correcting the error in the commissioner's report was in conformity to the statute, because, an appeal being taken, the amount of the plaintiffs' claim is determined by the judgment on the appeal, and not by the sum stated in the commissioner's report. On appeal from a commissioner of insolvency, the creditor's claim is heard and tried as though no prior proceedings had been had, and, except in determining the costs, it is immaterial whether it was allowed or disallowed by the commissioner. The only limitation is, that the claim must be the same that was presented to the commissioner. Rich v. Eldredge, 42 N.H. 246, 253. If the plaintiffs' claim was interest bearing interest, it should be allowed (G.L., c. 198, s. 8), and it does not appear that the amendment was necessary or material. The plaintiffs could be allowed to amend as in a suit originally brought in the trial term of this court. G.L., c. 200, s. 17. The amendment adding to the declaration a claim for interest was allowed, upon facts appearing at the trial term. And as those facts are not stated in the reserved case, the appellant shows no error of law, and does not sustain his exception to the allowance of the amendment.
Exceptions overruled.
STANLEY, J., did not sit: the others concurred. *Page 355